                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHANNON ZOLLER,                                    Case No. 19-cv-04804-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER COMPELLING ALL CLAIMS
                                                 v.                                         TO ARBITRATION AND DISMISSING
                                   9
                                                                                            ACTION WITHOUT PREJUDICE
                                  10     GCA ADVISORS, LLC, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order of the Ninth Circuit, Zoller v. GCA Advisors, LLC, 993 F.3d 1198, all claims in

                                  14   this case are compelled to arbitration and the case is dismissed without prejudice.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 7, 2021
                                                                                       ______________________________________
                                  17
                                                                                                     JON S. TIGAR
                                  18                                                           United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
